DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 03/01/2022.
Claims 1, 3-4, 7, 8, 10-12, 15-18 are amended. 
Claim 6 is cancelled.
Claims 1-5, and 7-18 are pending for consideration.
The 112(b) rejections to claims 3-4, 15-16 are withdrawn because the claims have been amended with overcame the rejections.

Response to Applicant’s Arguments
The Applicant’s arguments in the Remarks filed on 03/01/2022 regarding 35 U.S.C. § 103 rejections against claims 1 as being unpatentable over Lamba et al. (US 20190266052 A1, hereinafter Lamba) in view of Sekniqi et al. (US 20210117410 A1, hereinafter Sekniqi) near the middle of page 2 of the Remarks.  The Applicant’s arguments are fully considered.  However, the Examiner respectfully disagree because the arguments are not persuasive.  Specifically,
	The Applicant argues starting near the bottom of page 3 that “Lamba and Sekniqi do not disclose or suggest at least "in response to the monitoring information identifying the transaction failure event having occurred due to a transaction timeout, or an unsatisfied condition of a smart contract or a Multi Version Concurrency Control(MVCC) conflict, adjusting a batch size to reduce the risk of failure of a batch transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability" as recited in claim 1”
	The above arguments have been considered but are moot because the new ground of rejection in view of CHU (US 20180181187 A1, hereinafter Chu) is used necessitated by the amendment to reject the limitation.

The Examiner holds that the combination of Lamba, Sekniqi and Chu teaches the amended limitation of “in response to the monitoring information identifying the transaction failure event having occurred due to a transaction timeout, or an unsatisfied condition of a smart contract or a Multi Version Concurrency Control(MVCC) conflict, adjusting a batch size to reduce the risk of failure of a batch transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability” for the following reason.
Lamba teaches “in response to the monitoring information identifying the transaction failure event having occurred, adjusting a batch size to reduce a risk of failure of a batch transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability” where Lamba discussed the monitoring of network for congestion and request failures in para. 63 and in para. 65, Lamba transaction failure event having occurred due to a transaction timeout, or an unsatisfied condition of a smart contract or a Multi Version Concurrency Control (MVCC) conflict, Chu teaches transaction failure event having occurred due to a transaction timeout, or an unsatisfied condition of a smart contract or a Multi Version Concurrency Control (MVCC) conflict by teaching to prevent transaction conflict, a lock is used (Chu ¶4).  When the number of locked financial data is too large, or when lock time is too long, transaction failure occurs (Chu ¶5).  In ¶59, Chu teaches to adjust a batch size of transactions to reduce the frequency of transaction timeout events and to efficiently utilize system resources.  It would be obvious for a person of ordinary skill in the art to combine the teaching of Chu in view of Lamba in view of Sekniqi to result in the limitations of the claimed invention so reduce transaction failures and efficiently utilize the system resources.  As a result, the combination of Lamba in view of Sekniqi and Chu teaches the disputed limitations of the claimed invention.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba et al. (US 20190266052 A1, hereinafter Lamba) in view of Sekniqi et al. (US 20210117410 A1, hereinafter Sekniqi) and further in view of CHU (US 20180181187 A1, hereinafter Chu).

	Regarding claim 1, Lamba teaches an accelerated transaction processing apparatus comprising:
		a memory for storing one or more instructions (¶48, system that includes a processor and memory, operable to facilitate execution of access requests and other operation requests to some or all storage units);
		a communication interface for communicating with a ([Examiner note: the crossed over text is disclosed below]; ¶26, dispersed, or  and
		a processor (¶48, system that includes a processor and memory, operable to facilitate execution of access requests and other operation requests to some or all storage units);
		wherein the processor is configured, by executing the one or more instructions, to perform operations including (¶54, store executable instructions in memory 964 that, when executed by the processing system, see also ¶71, ¶75, ¶90, ¶97, ¶103):
			obtaining monitoring information on a transaction failure event occurred in the ([Examiner note: the crossed over text is disclosed below]; ¶26, dispersed, or distributed, storage network (DSN); ¶28, distributed storage and task (DST) execution unit; ¶48, operable to monitor congestion and/or network utilization of network; see also Fig. 1; ¶65, the number or proportion of failed authorization requests that occur, because of congestion or congestion related rate limiting; see also Fig. 9A-D);			in response to the monitoring information identifying the transaction failure event having occurred transaction by determining a failure probability of a transaction based on the monitoring information and adjusting the batch size based on the determined failure probability ([Examiner remark: the crossed over text is discussed below]; Lamba ¶48, operable to monitor congestion and/or network utilization of network 24; Lamba ¶63, processing unit 910 can monitor failed authorization requests that occur because of congestion or congestion related rate limiting; Lamba ¶65, if a proportion of failed authorization requests exceeds a threshold, increase the queue size threshold and/or the queue time limit, the queue size threshold and/or the queuing time limit can also be a function of the number or proportion of failed authorization requests that occur, because of congestion or congestion related rate limiting); and		performing batch processing for one or more individual transactions using the adjusted batch size (¶59, send the queued authorization requests as a batched request; ¶60, extract the authorization request information for each of the corresponding plurality of requests in the batch request to determine authorization success or failure for each of the plurality of requests of the batch request. The IAM system 930 can generate a batched response that indicates success or failure of each of the plurality of authorization requests of the batched requests; see also Fig. 9A-D, Fig. 10A).		Lamba does not explicitly disclose the network is a blockchain network, although Lamba disclose the network is a distributed network, and the storage and task execution unit are in distributed storage execution unit respectively (equivalent to a blockchain ledger and blockchain node).		On the other hand, Sekniqi teaches a distributed ledger comprising 
		One of ordinary skilled would be motivated to do so as incorporating Sekniqi’s teaching would help improve performance and expanding choices of distributed storage (blockchain ledger) and executions (blockchain node) in addition to other choices such as cloud computing (Lamba ¶5). In addition, both of the references (Sekniqi and Lamda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using distributed network and task execution, and adjusting batch sizes of transactions to improve performance. This close relation between both of the references highly suggests an expectation of success when combined.	Although the combination Lamba in view of Sekniqi teaches the limitations of claim 1 (see discussion above, including adjust the batch size depending on the proportion of failed requests because of congestion, the combination does not explicitly disclose transaction failure event having occurred due to a transaction timeout, or an unsatisfied condition of a smart contract or a Multi Version Concurrency Control (MVCC) conflict. On the other hand, Chu teaches transaction failure event having occurred due to a transaction timeout, or an unsatisfied condition of a smart contract or a Multi Version Concurrency Control (MVCC) conflict (Chu Abstract, adjusting the batch size of a next batch update according to the updating time and a time threshold. Therefore, the occurrence frequency of the transaction timeout events can be reduced and the system resources can be utilized efficiently; see also ¶4; ¶5, when the lock time of the financial data is too long or when the number for the locked financial data is too huge, the access of the locked financial data from other transactions (e.g., checking transaction contents) may be temporarily blocked. Once the locked financial data is blocked, a timeout signal is triggered by a front transaction process terminal, the transaction will be denied because the financial data of the account is locked. As a result, the online transaction cannot be conducted; see also ¶10; Chu ¶34, when the processing system 10 is busy (i.e., when the updating time is greater than the first time threshold), the updating size (the batch size) can be decreased rapidly, Hence, the user of the identification data can perform transactions smoothly; ¶59, dynamically adjust the batch size, have a better data processing state, so that the occurrence frequency of the transaction timeout events can be reduced and the system resources can be utilized efficiently).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Chu, which teaches transaction failures due to timeout and adjusting batch size to improve system resource utilization into the teaching of Lamda in view of Sekniqi to result in the limitations of the claimed invention.

	Regarding claim 2, Lamba in view of Sekniqi and Chu teaches the apparatus of claim 1, wherein the processor is further configured to adjust the batch size based on the monitoring information in response to determining that the blockchain network is in a congested state (Lamda ¶56, how many requests are batched together, depending on the severity of system congestion; Lamda ¶65, if a proportion of failed authorization requests exceeds a threshold, increase the queue size threshold and/or the queue time limit, the queue size threshold and/or the queuing time limit can also be a function of the number or proportion of failed authorization requests that occur, because of congestion or congestion related rate limiting).

	Regarding claim 3, Lamba in view of Sekniqi and Chu teaches the apparatus of claim 1, wherein the processor is further configured to reduce the batch size or deactivate the batch processing function in response to determining that the blockchain network is not in a congested state (Lamda ¶48, monitor congestion and/or network utilization of network; Lamda ¶53, periodically query the congestion and utilization of some or all network switches and/or other various .

	Regarding claims 17-18, the same rationale for rejecting claim 1 applies to claims 17-18, since they recite similar limitations as those of claim 1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of in view of Sekniqi and Chu and further in view of Kang et al. (US 20120324000 A1, hereinafter Kang).
	Regarding claim 4, Lamba in view of Sekniqi and Chu teaches the apparatus of claim 1 (see discussion above).		Lamba in view of Sekniqi and Chu does not explicitly disclose:		wherein the processor is further configured to adjust the batch size considering number of input transactions.		On the other hand, Kang teaches wherein the processor is further configured to adjust the batch size considering number of input transactions 
    PNG
    media_image1.png
    449
    1151
    media_image1.png
    Greyscale

; ¶15, FIG. 1 shows a typical computing environment that includes a messaging subsystem. As shown in FIG. 1, messages can be communicated from computer A 100 to computer B 102 via message broker (or message server) 104. In this example, application A 106 acts as a producer and application B 108 acts as a consumer; ¶20 the broker flow controller is configured so that upon sending the resume flow message to the producer, the current producing and consuming rates are calculated and the message batch size is dynamically adjusted; see also ¶19-¶33 [Examiner note: current specification, ¶112 defines Transaction Per Second (TPS), for example, can be exemplarily used as the unit of the number of input transactions, see also current specification ¶146, “the number of input transactions (e.g., TPS)”]).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Kang, which teaches adjusting previous batch size into the teaching of Lamda in view of Sekniqi and Chu to result in the limitations of the claimed invention.

	Regarding claim 5, Lamda in view of Sekniqi, Chu and Kang teaches the apparatus of claim 4 (see discussion above), wherein the processor is further configured to adjust the batch size further considering a block size of a terminal requesting transaction processing (Kang ¶4, at least one producer that is operable to send messages in a batch to one or more consumers via at least one destination; see also Fig. 1; ¶15, FIG. 1 shows a typical computing environment that includes a messaging subsystem. As shown in FIG. 1, messages can be communicated from computer A 100 to computer B 102 via message broker (or message server) 104. In this example, application A 106 acts as a producer and application B 108 acts as a consumer; ¶21, if the producing rate is higher than the consuming rate, the producer can reduce the message batch size, by a percentage of the last batch size. Similarly, if the producing rate is lower than the consuming rate, the producer can increase the batch size, by a percentage of the last batch size; see also ¶19-¶33).
Claims 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Sekniqi and Chu and further in view of Benedict et al. (US 20150370554 A1, hereinafter Benedict).
	Regarding claim 7, Lamba in view of Sekniqi and Chu teaches the apparatus of claim 1 (see discussion above).		Lamba in view of Sekniqi and Chu does not explicitly disclose wherein the processor is further configured to:
		estimate a probability distribution of the failure probability based on the monitoring information, and
		determine the failure probability based on the estimated probability distribution.
		Benedict teaches:		estimate a probability distribution of the failure probability based on the monitoring information (¶37, a set size distribution may represent the respective sizes of job sets of an actual plurality of job sets (i.e., provided to validators), or may be a “potential” set size distribution representing possible set sizes that could be used to define a plurality of job sets based on a plurality of jobs in a queue; ¶38, determine the respective sizes of job sets 180-1 through 180-M based on job failure probability α by determining the set size distribution for job sets 180-1 through 180-M based on job failure probability; ¶40, 
    PNG
    media_image2.png
    161
    502
    media_image2.png
    Greyscale
; , and
		determine the failure probability based on the estimated probability distribution (¶38, instructions 126 may determine the respective sizes of job sets 180-1 through 180-M based on job failure probability α by determining the set size distribution for job sets 180-1 through 180-M based on job failure probability α; ¶84, based on the updated job failure probability, another set size distribution based on a number of the jobs, remaining in the queue).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Sekniqi and Chu to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Benedict’s teaching would help improve efficiency (Benedict, ¶12, ¶13). In addition, both of the references (Benedict and Lamda in view of Sekniqi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing size of set of validation/authentication tasks based on failure probability. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 8, Lamda in view of Sekniqi and Chu teaches the apparatus of claim 1 (see discussion above).		Lamda in view of Sekniqi and Chu does not explicitly disclose wherein the processor is further configured to:		determine a reference batch size corresponding to the determined failure probability by using a predetermined reference batch size information for an expected failure probability of the transaction, and		adjust the batch size based on the determined reference batch size, wherein the reference batch size information includes a first reference batch size corresponding to a first expected failure probability, and		wherein the first reference batch size is determined based on a processing efficiency score according to a batch size calculated for the first expected failure probability.
		On the other hand, Benedict teaches:		determine a reference batch size corresponding to the determined failure probability by using a predetermined reference batch size information for an expected failure probability of the transaction (¶41, determine the set size distribution to be the potential set size distribution having, among a plurality of potential set size distributions, a maximum number of jobs probabilistically expected to be validated as a group, calculate a number of jobs probabilistically expected to be validated as a group for given set size distribution based on job failure probability α; see also ¶42, ¶43, ¶51, ¶52), and
		adjust the batch size based on the determined reference batch size, wherein the reference batch size information includes a first reference batch size corresponding to a first expected failure probability (¶41, determine a set size distribution to be utilized as the respective set sizes for a plurality of job sets, determine the set size distribution to be the potential set size distribution;[0042], determine a set size distribution based on the expected value of a random variable X (as the terms “expected value” and “random variable” are used in the field of probability), where X denotes a number of jobs that pass the validation process described above, in which M different size job sets are provided to M validators for validation. The expected value of X may be calculated based on job failure probability α, set size parameters j1-jM, and the probabilities of various events in a probability space (Ω, P); see also ¶43, ¶53), and
		wherein the first reference batch size is determined based on a processing efficiency score according to a batch size calculated for the first expected failure probability (¶41, determine the set size distribution to be the potential set size distribution having, among a plurality of potential set size distributions, a maximum number of jobs probabilistically expected to be validated as a group, calculate a number of jobs probabilistically expected to be validated as a group for given set size distribution based on job failure probability α; see also ¶42, ¶43, ¶51, ¶52; [Examiner note: maximum number of jobs probabilistically expected to be validated as a group corresponds to the efficiency score]). 
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Sekniqi and Chu to result in the limitations of the claimed invention.


	Regarding claim 10, Lamda in view of Sekniqi and Chu teaches the apparatus of claim 1 (see discussion above).		Lamda in view of Sekniqi and Chu does not explicitly disclose wherein the processor is further configured to:		calculate a processing efficiency score for a plurality of batch sizes based on the determined failure probability, and		select a specific batch size among the plurality of batch sizes based on the calculated processing efficiency score.		On the other hand, Benedict teaches:
		calculate a processing efficiency score for a plurality of batch sizes based on the determined failure probability (¶41, determine the set size distribution to be the potential set size distribution having, among a plurality of potential set size distributions, a maximum number of jobs probabilistically expected to be validated as a group, calculate a number of jobs probabilistically expected to be validated as a group for given set size distribution based on job failure probability α), and
		select a specific batch size among the plurality of batch sizes based on the calculated processing efficiency score (¶41, determine a set size distribution to be utilized as the respective set sizes for a plurality of job sets, determine the set size distribution to be the potential set size distribution).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Sekniqi and Chu to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Benedict’s teaching would help improve efficiency (Benedict, ¶12, ¶13). In addition, both of the references (Benedict and Lamda in view of Sekniqi and Chu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing size of set of validation/authentication tasks based on failure probability. This close relation between both of the references highly suggests an expectation of success when combined.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Sekniqi, Chu and Benedict and further in view of Song et al. (US 20180121856 A1, hereinafter Song).
	Regarding claim 9, Lamda in view of Sekniqi and Benedict teaches the apparatus of claim 8 (see discussion above).		Lamda in view of Sekniqi, Chu and Benedict does not explicitly disclose: wherein the processing efficiency score is calculated based on cost incurred to process a predetermined number of individual transactions, and
		wherein the cost is calculated based on the number of batch transactions generated to process the predetermined number of individual transactions and the number of failed transactions according to the first expected failure probability.
		On other hand, Song teaches:
		wherein the processing efficiency score is calculated based on cost incurred to process a predetermined number of individual transactions (¶24, the performance metrics may be used to track, measure, and/or monitor the performance and/or loads associated with service call processing, the metrics may also include latencies, error rates, and/or other performance metrics; ¶35, performance metrics 114 may additionally be aggregated by one or more attributes 304 to produce one or more sets of aggregated performance metrics 310. The attributes may include processing factors that are used to differentiate between processing and/or execution types, loads, “costs,” and/or other factors; see also ¶36-¶54), and
		wherein the cost is calculated based on the number of batch transactions generated to process the predetermined number of individual transactions (¶35, one or more attributes 304 to produce one or more sets of aggregated performance metrics 310. The attributes may include processing factors that are used to differentiate between processing and/or execution types, loads, “costs,” and/or other factors in the monitored systems, the processing factors may include batch sizes (e.g., number of batched calls in a single call); ¶47, performance scores for a and the number of failed transactions according to the first expected failure probability (¶34, performance metrics may include latencies, error rates, and/or other measurements of performance; see also ¶36-¶54; [Examiner note: Lamda in view of Benedict already teaches the batch sizes are based on expected failure probability]).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Song, which teaches using calculating performance metrics using batch sizes and costs into the teaching of Lamda in view of Sekniqi and Benedict to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Song’s teaching would help improve performance (Song ¶2). In addition, both of the references (Song and Lamda in view of Sekniqi, Chu and Benedict) teach features that are directed to analogous art, such as, batch processing, monitoring error rates, latencies and processing performance optimization using statistical-analysis technique (Song ¶42). This close relation between both of the references highly suggests an expectation of success when combined.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Sekniqi, Chu and Benedict and further in view of Balachandran et al. (US 10862811 B1, hereinafter Balachandran).
he apparatus of claim 1 (see discussion above), wherein the processor is further configured to, when the transaction failure event occurs due to transaction timeout, increase the determined failure probability, and adjust the batch size based on the increased failure probability.		Lamda in view of Sekniqi and Chu does not explicitly disclose:		wherein the processor is further configured to, when the transaction failure event occurs due to transaction timeout, increase the determined failure probability, and adjust the batch size based on the increased failure probability.		Although Lamda in view of Sekniqi and Chu teaches queue size threshold can be a function of the measured effectiveness of the system … the number or proportion of failed authorization requests that occur, for example, because of congestion or congestion related rate limiting; and if a proportion of failed authorization requests exceeds a threshold, increase the queue size threshold and/or the queue time limit (Lamba ¶65).		On the other hand, Benedict teaches wherein the processor is further configured to, when the transaction failure event occurs ([Examiner note: the crossed over text is discussed below]; Benedict, ¶39, dynamically update the value of job failure probability α based on a job failure interval; ¶83, update the job failure probability based on the job failure interval f) and adjust the batch size based on the increased failure probability (¶53, determine the respective sizes of job sets 180-1-180-M based on job .
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Benedict, which teaches using calculating failure probability distribution into the teaching of Lamda in view of Sekniqi and Chu to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Benedict’s teaching would help improve efficiency (Benedict, ¶12, ¶13). In addition, both of the references (Benedict and Lamda in view of Sekniqi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, managing size of set of validation/authentication tasks based on failure probability. This close relation between both of the references highly suggests an expectation of success when combined.
		Lamda in view of Sekniqi and Benedict teaches the limitations of claim 11 (see discussion above).		However, Lamda in view of Sekniqi and Benedict does not explicitly disclose transaction failure event occurs due to transaction timeout.		On the other hand, Balachandran teaches transaction failure event occurs due to transaction timeout (col. 5 lines 59-67, request submissions are treated as failures when the request submission times-out).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Balachandran, which teaches request submissions 
		One of ordinary skilled would be motivated to do so as incorporating Balachandran’s teaching would help improve performance (Balachandran, col. 4, lines 21-37). In addition, both of the references (Balachandran and Lamda in view of Sekniqi, Chu and Benedict) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, request processing, monitoring failure rates to improve request processing (Balachandran, col. 4, lines 21-37, col. 7 lines 48-64). This close relation between both of the references highly suggests an expectation of success when combined.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Lamda in view of Sekniqi, Chu and further in view of Balachandran et al. (US 10862811 B1, hereinafter Balachandran).
	Regarding claim 12, Lamda view of Sekniqi and Chu teaches the apparatus of claim 1, wherein the processor is further configured to, when the transaction failure event occurs ([Examiner note: the crossed over text is discussed below]; Lamda ¶48, monitor congestion and/or network utilization of network; Lamda ¶53, periodically query the congestion and utilization of some or all network switches and/or other various network elements; see also Lamda ¶54; ¶49, in normal utilization conditions, this authorization can be performed in-line with each operation. In ).		Lamda view of Sekniqi and Chu teaches the limitations of claim 12 (see discussion above).		However, Lamda view of Sekniqi and Chu does not explicitly disclose transaction failure event occurs due to transaction timeout.		On the other hand, Balachandran teaches transaction failure event occurs due to transaction timeout (col. 5 lines 59-67, request submissions are treated as failures when the request submission times-out).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Balachandran, which teaches request submissions are treated as failures when timed out into the teaching of Lamda view of Sekniqi and Chu to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Balachandran’s teaching would help improve performance (Balachandran, col. 4, lines 21-37). In addition, both of the references (Balachandran and Lamda view of Sekniqi and Chu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, request processing, monitoring failure rates to improve 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Lamda view of Sekniqi and Chu and further in view of Mossoba et al. (US 20200219105 A1, hereinafter Mossoba).
	Regarding claim 13, Lamda view of Sekniqi and Chu teaches the apparatus of claim 1 (see discussion above), wherein the processor is further configured to:
		adjust the batch size based on the predicted batch size (Lamba ¶41, determine a set size distribution to be utilized as the respective set sizes for a plurality of job sets, determine the set size distribution to be the potential set size distribution; Lamba [0042], determine a set size distribution based on the expected value of a random variable X (as the terms “expected value” and “random variable” are used in the field of probability), where X denotes a number of jobs that pass the validation process described above, in which M different size job sets are provided to M validators for validation. The expected value of X may be calculated based on job failure probability α, set size parameters j1-jM, and the probabilities of various events in a probability space (Ω, P); see also ¶43, ¶53).		Lamda view of Sekniqi and Chu does not explicitly disclose extract feature data from the monitoring information, obtain a predicted batch size from the extracted feature data through a machine learning model.
extract feature data from the monitoring information (¶34, the fraud analysis platform may capture an image of text of the message, to identify a confirmation of a transaction included in the message, to extract information related to the confirmation of the transaction from the message, and/or the like; ¶44, train the batch processing model using historical data associated with determining the number of batches; ¶53, the one or more parameters associated with the transaction, …, along with historical data for determining a threshold time period according to those parameters, … monitoring for a confirmation message for a transaction and/or to identify a time after which it is unlikely that the messaging account is going to receive a confirmation message for the transaction), obtain a predicted batch size from the extracted feature data through a machine learning model ([0044], use a machine learning model, such as a batch processing model, to determine a number of the batches of messages that are to be processed and/or determine lengths of time periods between processing the batches of messages).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Mossoba, which teaches using machine learning to train extracted monitored data to determine number of batches of messages into the teaching of Lamda view of Sekniqi and Chu to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Mossoba’s teaching would help improve performance. In addition, both of the references (Mossoba and Lamda view of Sekniqi and Chu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Lamda view of Sekniqi and Chu and further in view of Smedberg et al. (US 20140101235 A1, hereinafter Smedberg).
	Regarding claim 14, Lamda view of Sekniqi and Chu teaches the apparatus of claim 1, wherein the processor is further configured to,		generate a batch transaction, when the number of individual transactions inserted into the first batch queue reaches the first batch size, by aggregating the individual transactions inserted into the first batch queue (Lamda ¶59, send the queued authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold), and
		generate a batch transaction, when the number of individual transactions inserted into the second batch queue reaches the second batch size, by aggregating the individual transactions inserted into the second batch queue (Lamda ¶59, send the queued authorization requests as a batched request in response to determining the number of authorization requests in the queue meets or exceeds a queue size threshold).		Lamda view of Sekniqi and Chu does not explicitly disclose:		classify the one or more individual transactions according to a predetermined classification criteria,		insert a classified individual transaction corresponding to a first batch queue having a first batch size into the first batch queue,		insert a classified individual transaction corresponding to a second batch queue having a second batch size into the second batch queue		On the other hand, Smedberg teaches classify the one or more individual transactions according to a predetermined classification criteria  (¶35, determines a batch identifier associated with the first request, type of other requests with which the first request is suitable for batching, type may include those requests that have similar purposes, or other groupings desirable; ¶38, there are different types of server requests that can be grouped according to favorable characteristics),		insert a classified individual transaction corresponding to a first batch queue having a first batch size into the first batch queue (¶34, places the request in a queue of requests to be sent in a batch to the server; ¶35, determines a batch identifier associated with the first request, type of other requests with which the first request is suitable for batching, type may include those requests that have similar purposes, or other groupings desirable; see also ¶38; [Examiner note: Lamda already teaches batch of requests having a size threshold]),		insert a classified individual transaction corresponding to a second batch queue having a second batch size into the second batch queue (¶38, determines a second batch identifier associated with the second request, wherein the second batch identifier provides input describing a type of other requests with which the second request is suitable for batching … the identifiers may be different such that the .		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Smedberg, which teaches classifying requests into queues and batches into the teaching of Lamda view of Sekniqi and Chu to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Smedberg’s teaching would help improve performance and flexibility (Smedberg ¶24). In addition, both of the references (Smedberg and Lamda view of Sekniqi and Chu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing of batches of requests. This close relation between both of the references highly suggests an expectation of success when combined.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Lamda view of Sekniqi, Chu and Smedberg and further in view of Madani et al. (US 20180213018 A1, hereinafter Madani).
	Regarding claim 15, Lamda view of Sekniqi, Chu and Smedberg teaches the apparatus of claim 14 (see discussion above).		Lamda in view of Sekniqi, Chu and Smedberg does not explicitly disclose:wherein the first batch size is a global batch size applied to all batch queues; and
		the second batch size is calculated considering number of input transactions inserted into the second batch queue.		On the other hand, Madani teaches: 		wherein the first batch size is a global batch size applied to all batch queues (¶124, the queues can have an upper bound for the number events, which can include messages, the upper maximum bound can be configured manually, which may be a default, the default can be set as tMax number of events; ¶125, If T.sub.Ipeak plus Δ is less than tMax, the logic flow returns to 1620 to track and collect system parameters; see also ¶32, ¶115-¶117; [Examiner note: Lamda already teaches to batch all requests in a queue, see Lamda ¶59, “send some or all of the authorization requests in the queue as a batched request”, as a result, the batch size can be the same as queue size; the tMax value is not modified if the sum TIpeak  and Δ is less than tMax]).		the second batch size is calculated considering number of input transactions inserted into the second batch queue (¶32, to dynamically resize queues that bucket events, in which each incoming stream of events is processed with respect to an adjustable upper maximum threshold in each queue; ¶124, the default can be set as tMax number of events and can be dynamically adjustable based on the difference between it and a moving input peak message count TIpeak, see also ¶115-¶117, ¶125, ¶126; [Examiner note: current specification, ¶112 defines Transaction Per Second (TPS), for example, can be exemplarily used as the unit of the number of input transactions, see also current specification ¶146, “the number of input transactions .		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Madani, which using default queue sizes on input queues into the teaching of Lamda in view of Sekniqi, Chu and Smedberg to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Madani’s teaching would help efficiently routing events (Madani ¶117). In addition, both of the references (Madani and Lamda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing input events by storing the events in queues and have size limit on queues. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 16, Lamda in view of Sekniqi, Chu and Smedberg teaches the apparatus of claim 14 (see discussion above).		Lamda in view of Sekniqi, Chu and Smedberg does not explicitly disclose:		wherein the first batch size is a global batch size applied to all batch queues; and
		the second batch size is adjusted from the global batch size considering number of input transactions inserted into the second batch queue.		On the other hand, Madani teaches:		wherein the first batch size is a global batch size applied to all batch queues (¶124, the queues can have an upper bound for the number events, which can include messages, the upper maximum bound can be configured manually, which may Ipeak  and Δ is less than tMax]), and
		the second batch size is adjusted from the global batch size considering number of input transactions inserted into the second batch queue (¶32, to dynamically resize queues that bucket events, in which each incoming stream of events is processed with respect to an adjustable upper maximum threshold in each queue; ¶124, the default can be set as tMax number of events and can be dynamically adjustable based on the difference between it and a moving input peak message count TIpeak, see also ¶115-¶117, ¶125, ¶126).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Madani, which using default queue sizes on input queues into the teaching of Lamda in view of Sekniqi, Chu and Smedberg to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Madani’s teaching would help efficiently routing events (Madani ¶117). In addition, both of the references (Madani and Lamda) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, processing input events by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170026301 A1 - if the batch size is too small, opportunities for efficiency gains may be lost; if the batch size is too large, it can take too much time to batch the requests (even with a timeout), and higher latency may be induced by waiting for packets. Some embodiments include a fixed batch size determined to optimize the balance between efficiency and latency. Other embodiments include an adaptive batch size that can dynamically increase or decrease the batch size based, for example, on current traffic rates.
US 20070038738 A1 - determination of an optimum batch size for aggregating data wherein, for a number of batch sizes, costs are estimated for sending batched information to persistent storage and for losing batched data. Then, the optimum batch size is selected from the number of different batch sizes based on sums of these costs.
US 20030149747 A1 - statistical parameters describing the process required to complete the job (such as failure history), job control information such as batch size or the number of batches to use, the inter-process buffer size, type and parameters of the control policy, estimates of .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/14/2022
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162